Hoke, J.
Tbe decisions in this State are to tbe effect that, when interest on a moneyed demand is stipulated for as a part of tbe agreement, it is as much a part of tbe debt as tbe principal money, and a payment of tbe principal will not annul tbe claim for tbe interest unless *38such payment Has been received and accepted in satisfaction of tbe entire claim as provided for in section 859 of tbe Revisal. When there is no agreement for interest, and tbe charge is imposed by way of damages for failure to pay tbe principal sum when due, tbe payment of tbe principal is held to “bar an action for tbe interest.” This distinction is clearly pointed out and approved in King v. Phillips, 95 N. C., 245, and, on tbe record, we consider that case as decisive of tbe present appeal.
There was evidence on tbe part of plaintiff tending to show that this account was made for goods sold and delivered; that tbe contract between tbe parties was that on bills paid at maturity there should be a discount of 1 per cent and on bills past due there should be an interest charge at tbe rate of 6 per cent.
There was evidence of defendant to tbe contrary, but tbe jury have accepted plaintiff’s version of tbe matter, and, under tbe authority cited, tbe recovery in bis favor must be upheld.
No error.